Exhibit 10.2

[tm2021525d1_ex10-2img001.jpg]

SANCTION AGREEMENTNASCAR CUP SERIESEVENT DATES: June 20, 2021 2022 – 2024, see
Section 5PROMOTER: Nashville Speedway, USA, Inc. A Tennessee
CorporationFACILITY: Nashville Superspeedway



 

 

 

[tm2021525d1_ex10-2img002.jpg]

SANCTION AGREEMENTThis Sanction Agreement ("Agreement") between NASCAR Event
Management, LLC (“NEM”), a corporation with its principal offices located in
Daytona Beach, Florida, and PROMOTER (identified on Exhibit 1 to this
Agreement), is entered into and is effective upon full execution by the parties
below (“Effective Date”).RECITALSWHEREAS NEM has been authorized by the National
Association for Stock Car Auto Racing, Inc. (hereinafter “NASCAR”) to grant
certain NASCAR-owned and/or NASCAR-controlled rights that are specified in this
Agreement to PROMOTER; andWHEREAS, NEM sanctions and conducts, among other
things, stock car racing competition throughout the world; andWHEREAS, PROMOTER
owns and/or controls the Facility (as hereinafter defined); andWHEREAS, PROMOTER
wishes to have NEM grant a sanction and conduct stock car racing competition as
part of the 2021, 2022, 2023 and 2024 NASCAR Cup Series, at the Facility;
andWHEREAS, NEM is willing to grant a sanction and to conduct such events for
the 2021, 2022, 2023 and 2024 seasons in accordance with the terms of this
Agreement;WHEREAS, PROMOTER and NEM are desirous of continuing to enhance and
elevate the stature of the Series, as well as the individual events that are a
part of the Series. Among other things, this includes how the Series is
presented at each event, how events are perceived by fans and stakeholders, and
how events individually and collectively measure up against comparable
world-class sports events. NEM recognizes that each racetrack and event may have
its own unique identity, traditions and local considerations. In addition, there
are expectations from fans, partners, participants, and industry stakeholders
that each event will also have appropriate elements of commonality, continuity
and consistency representative of the Series as a whole.NOW, THEREFORE, NEM and
PROMOTER, in consideration of the mutual promises set forth below, and intending
to be legally bound, agree as follows:AGREEMENT1. Definitions. In addition to
the definitions of words that may appear in other locations in this Agreement,
including the Recitals above, the following words have the following meanings
when used in this Agreement:a) "Additional Awards" means any monetary or
non-monetary award by, or contracted through, PROMOTER, for distribution based
upon each Event, other than (i) purse, (ii) point fund, and (iii) any applicable
Plan awards.b) "Ancillary Rights" means (i) any and all rights to film, tape,
photograph, capture, overhear, collect or record, and to simultaneously or
thereafter reproduce, broadcast, transmit or distribute, by any means, process,
medium or device, whether or not currently in existence, all images, sounds and
electronic data generated during and in connection with the Events, and (ii) any
and all copyrights and all other intellectual property and proprietary rights
worldwide in and to such images, sounds and electronic data, any recording,
broadcast or transmission thereof, and any work derived therefrom, provided,
however, that "Ancillary Rights" does not include "Live Transmission Rights" or
rights in or to NASCAR Intellectual Property, PROMOTER intellectual property, or
third party marks. Ancillary Rights consist of “Primary Ancillary Rights” and
“Secondary Ancillary Rights” as defined herein. NEM shall make all final
determinations as to whether rights are designated as Primary or Secondary
Ancillary Rights, including but notPage 2 of 28



 

 

 

[tm2021525d1_ex10-2img003.jpg]

limited to the rights created by new media and/or technologies. All such final
determinations shall be made by NEM in good faith.c) “Ancillary Rights Net
Income before Industry Expenses and after Income Tax Provision” means the
aggregate of the Primary Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision and the Secondary Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision.d) “Calendar” means the
calendar of events for the Series in a given calendar year, as it may be
adjusted by NEM per this Agreement.e) "Competition" means that portion of an
Event during which the actual NASCAR Cup Series racing competition and all
competitive activity related thereto occurs, including, but not limited to, the
operational aspects of pre-race ceremonies, and race hauler parking,
registration, inspections, time trials, practice runs, pre-race meetings, the
race(s), victory lane, post-race inspections, either on the date(s) specified in
Exhibit 1 hereto or on any postponed dates.f) "Competitor" has the same meaning
as that term has in the Rule Book.g) "Event" means each Competition listed on
Exhibit 1 to this Agreement and all other activity at the Facility during the
period of time commencing 48 hours prior to the beginning of registration for
the Competition and ending 24 hours after such Competition.h) "Event
Transmission Income" means the amount attributable to the NASCAR Cup Series
calculated by multiplying the percentage listed in Exhibit 1 of this Agreement
by all Live Transmission Income received by NEM or the NASCAR Rights
Affiliate(s) pursuant to Live Transmission Contract(s) during the calendar year
in which an Event is held.i) "Event Primary Ancillary Rights Net Income" means
the amount attributable to the NASCAR Cup Series calculated by multiplying the
percentage set forth in Exhibit 1 of this Agreement by Primary Ancillary Rights
Net Income before Industry Expenses and after Income Tax Provision earned during
the calendar year in which an Event is held.j) “Event Secondary Ancillary Rights
Net Income” means the amount attributable to the NASCAR Cup Series calculated by
multiplying the percentage set forth in Exhibit 1 of this Agreement by Secondary
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision earned during the calendar year in which an Event is held.k)
"Facility" means the racetrack listed on Exhibit 1 to this Agreement, the
premises upon which the racetrack is located and surrounding the racetrack, all
buildings and other structures thereon, and all airspace above the racetrack and
surrounding premises, to the extent owned or controlled by PROMOTER.l) “Fiber
Optic Connectivity” means the existing permanently installed fiber optic cabling
that will be used to connect critical services required by NASCAR Rights
Affiliates, NEM and media. NEM and NASCAR Rights Affiliates will provide
PROMOTER with a detailed specification as to the kind and quality of fiber optic
cable and connectors to be provided and detailed location points for access. In
the event that an upgrade to the Fiber Optic Connectivity is requested by NEM,
then NEM agrees to discuss with PROMOTER the purpose and need for such upgrade,
and a plan of implementation prior to providing PROMOTER a timeline.m) "Live
Transmission" means the live transmission, distribution or exhibition of the
performance of a NASCAR Cup Series event, and any replay(s) thereof, by any
means, process, medium, distribution platform, method or device, whether now
known or hereafter developed, including, without limitation, by broadcast
television signal, cable television signal, Direct BroadcastPage 3 of 28



 

 

 

[tm2021525d1_ex10-2img004.jpg]

Satellite, the Internet, and/or could be offered to consumers on a Pay Per View
or subscription basis etc. within the United States, its territories,
possessions and commonwealths, plus Bermuda.n) "Live Transmission Rights" means
any and all rights to engage in a Live Transmission and directly related
activity (for example, delayed transmissions, single re-transmissions, and
support shoulder programming.) For clarity, and without limiting the foregoing,
Live Transmission Rights include the right to offer the Live Transmission Rights
of an Event to mobile devices, tablets, computers, connected TVs, virtual
reality viewing devices, hologram viewing devices, etc. For further clarity,
without limiting the foregoing, the Live Transmission Rights of an Event could
be included as part of what is commonly known as a “TV Everywhere offering,”
and/or could be offered directly to consumers or delivered as part of any other
type of offering now known or hereafter developed.o) "Live Transmission
Contract" means any contract, agreement or other enforceable obligation, whether
oral or written, entered into between NEM or a NASCAR Rights Affiliate and any
other entity or entities, for the license, assignment or other transfer of any
Live Transmission Rights. By way of illustration only, as of the Effective Date,
NBC Universal Media LLC and Fox Broadcasting Company/Fox Cable Networks, Inc.
are both parties to Live Transmission Contracts.p) "Live Transmission Income"
means all monies actually received by NEM or a NASCAR Rights Affiliate pursuant
to a Live Transmission Contract and attributed by NEM or a NASCAR Rights
Affiliate to the Live Transmission of NASCAR Cup Series events during the
calendar year in which an Event is held.q) “NEM” means NASCAR Event Management,
LLC which has been authorized by the National Association for Stock Car Auto
Racing, Inc. (“NASCAR”) to grant certain NASCAR-owned and/or NASCAR-controlled
rights to PROMOTER and perform certain obligations that are specified in this
Agreement.r) "NASCAR Intellectual Property" means all trademarks, service marks,
trade names, patents, copyrights, domain names, trade dress and the like owned
by NASCAR, excluding Live Transmission Rights and Ancillary Rights and any work
derived therefrom.s) "NASCAR Rights Affiliate" means any corporation,
partnership or other legal entity that is (1) an affiliate or an assignee of
NASCAR or controlled, directly or indirectly by NASCAR, and (2) engaged in the
business of exploiting Live Transmission Rights or Ancillary Rights for purposes
of generating Live Transmission Income and Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision and performing all necessary
activities incident thereto. NEM may arrange for, coordinate, supervise,
determine, and/or control certain Event- related activity related to the
immediately preceding, and/or act in other capacities relative to the Live
Transmission Rights or Ancillary Rights as specified elsewhere in this
Agreement, but NEM is not a NASCAR Rights Affiliate.t) "Official" means
"Officials" and "Supervisory Officials" as those terms are defined in the Rule
Book.u) “Primary Ancillary Rights” means any Ancillary Rights that are primarily
or exclusively exploited directly in connection with the following Primary
Ancillary Rights businesses:i) Production services offered in connection with
the live performance of an Event including without limitation:1. Operation and
provision of broadcast compound services at the FacilityPage 4 of 28



 

 

 

[tm2021525d1_ex10-2img005.jpg]

2. Capture and collection of audio-visual footage and other content3. Production
of Event related programming for Live Transmission Contract partners and
othersii) Indirect and/or offsite production services (e.g., Race Hub program,
studio leasing)iii) Production of non-national series and other eventsiv) Other
programming production services (e.g., Nickelodeon, documentaries, etc.)v)
Production, distribution, sale or license of feeds of, or rights to, the Events
for Live Transmission outside of the United States, its territories, possessions
and commonwealths, plus Bermudavi) Maintenance of audio-visual footage and
photographs generated during Events including, without limitation, licensing to
Live Transmission Contract partners and othersvii) Licensing of audio content
for satellite radio transmission;viii) Non-production services or activities
provided by a NASCAR Rights Affiliate(s) for third- party entertainment
projects.Notwithstanding that Primary Ancillary Rights may include elements of
or derived directly or indirectly from the Live Transmission of an Event,
“Primary Ancillary Rights” does not include “Live Transmission Rights,” or
“Secondary Ancillary Rights” or rights in or to NASCAR Intellectual Property or
third party marks.v) “Primary Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision” means the aggregate gross revenue
earned by all NASCAR Rights Affiliates, during the calendar year in which an
Event is held as a result of the exploitation of Primary Ancillary Rights,
reduced by the aggregate of all reasonable deductions of all NASCAR Rights
Affiliates related to Primary Ancillary Rights, including but not limited to
ordinary business expenses, amortization, depreciation and federal, foreign and
state income withholding and property taxes; provided however, that in no event
shall Primary Ancillary Rights Net Income before Industry Expenses and after
Income Tax Provision include Live Transmission Income or income, revenue or any
other consideration received or generated by NASCAR or NEM for the license of,
assignment of, or other transfer or rights in or to, any NASCAR Intellectual
Property, including without limitation transfers in connection with the sale,
advertising or promotion by NEM, NASCAR or any third party of products or
services of any nature.w) “Entitlement Sponsor” means any and all Event
entitlement sponsors or entities, any and all Event presenting sponsors or
entities, and any and all names or designations created by PROMOTER or a sponsor
of PROMOTER which designate the official Event title, whether pre- existing at
the time of the execution of this Agreement or proposed thereafter, relative to
the NEM-sanctioned Competition(s) that are part of an Event.x) "Rule Book" means
the Rule Book published by NASCAR for NASCAR Cup Series events that is in effect
at the time of an Event, and any amendments thereto and other special rules
published by NEM, subject to NASCAR’s approval, specifically for an Event.y)
“Secondary Ancillary Rights” means any Ancillary Rights other than those
primarily or exclusively exploited as Primary Ancillary Rights that are
exploited directly in connection with the following, Secondary Ancillary Rights
businesses including without limitation:Page 5 of 28



 

 

 

[tm2021525d1_ex10-2img006.jpg]

i) NASCAR.com and all NASCAR owned and/or operated digital offerings via any
platform now known or hereafter developed;ii) Licensing and otherwise exploiting
highlight footage and other audio-visual content on third party digital
platforms;iii) Except as stipulated in Radio Rights Addendum to this Agreement,
if applicable, and with the exception of satellite radio, the license of audio
content to third parties;iv) The license of Ancillary Rights as part of fantasy
games and similar content offered on NASCAR platforms and/or third party
platformsNotwithstanding that Secondary Ancillary Rights may include elements
of, or be derived directly or indirectly from, the Live Transmission of an
Event, Secondary Ancillary Rights does not include Live Transmission Rights,
Primary Ancillary Rights or rights in or to NASCAR Intellectual Property or
third party marks.z) “Secondary Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision” means the aggregate gross revenue
earned by all NASCAR Rights Affiliates, during the calendar year in which an
Event is held, as a result of the exploitation of Secondary Ancillary Rights,
reduced by the aggregate of all reasonable deductions of all NASCAR Ancillary
Rights Affiliates related to Secondary Ancillary Rights, including but not
limited to ordinary business expenses, amortization, depreciation and federal,
foreign and state income withholding and property taxes; provided, however, that
in no event shall Secondary Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision include Live Transmission Income or income,
revenue or any other consideration received or generated by NASCAR or NEM for
the license of, assignment of, or other transfer or rights in or to, any NASCAR
Intellectual Property, including without limitation transfers in connection with
the sale, advertising or promotion by NEM, NASCAR or any third party of products
or services of any nature.aa) “Series” means the NASCAR Cup Series, or any
future modified, altered, changed or replaced name for the NASCAR Cup Series per
Section 24.bb) “Series Logo(s)” means the Series logo by itself, or, the
alternative Series logo employed by NASCAR in its reasonable discretion which
may include multiple NASCAR and PROMOTER Premier Series sponsor logos, provided
that, any use of an alternative Series logo may or may not include any Premier
sponsor logo(s) which is not a sponsor for such Facility and has not executed a
Premier sponsor agreement for the Event.NEM'S GENERAL OBLIGATIONS2. Sanction For
Events. NEM hereby grants a sanction to PROMOTER for each Competition. So long
as this Agreement is in effect and not terminated, PROMOTER shall organize,
promote and hold each Event, including the Competition, in accordance with this
Agreement.3. Conduct and Control Over Competition. NEM shall conduct the
Competition, through its officers and designated Officials, in accordance with
the Rule Book, this Agreement, the Official Entry Blank, and any amendments to
the Rule Book and/or the Official Entry Blank. NEM shall have sole control over
the conduct of the Competition in all of its phases, including, but not limited
to, control of the racing surface, pits and pit lane, garage area, and NASCAR
race control during all Competition-related activities, throughout the Event.
Interpretation and application of the Rule Book are committed to NEM’s sole
discretion, and are final and unreviewable except to the extent provided in the
Rule Book. PROMOTER shall cooperate fully with NEM to permit it to conduct the
Competition in accordance with this Agreement and the Rule Book.Page 6 of 28



 

 

 

[tm2021525d1_ex10-2img007.jpg]

4. Postponement. NEM will consult with PROMOTER regarding postponement of a
Competition, but the decision to postpone a Competition and the selection of the
postponed date will be made by NEM and will be binding on PROMOTER. PROMOTER
shall not publish or otherwise announce a postponement of the Competition and/or
a postponed date for the Competition without the prior written approval of NEM.
If PROMOTER makes such a publication or announcement without NEM’s prior written
approval, it shall not be binding upon NEM or NASCAR and PROMOTER shall hold NEM
and NASCAR harmless for any and all expense, loss or damage caused by such
publication or announcement.5. Event Dates. The Event date for 2021 is listed in
Exhibit 1 to this Agreement. Event dates for 2022, 2023 and 2024 will be
determined by NEM, after discussion with Promoter, on or before May 1st of the
preceding year. The parties agree that the Event dates shall be confidential
until the earlier of 1) NEM announces the Series schedule for that year, or 2)
the date of the corresponding Series event at the Facility during the prior
Series season.6. Adjustments to Enhance the Series and/or for the Orderly
Conduct of the Sport. If and when a significant opportunity arises, NEM will
advise and consult with PROMOTER as far in advance as practical regarding that
opportunity and advise of any possible direct bearing on the Event(s) in this
Agreement. NEM in its sole discretion will make any adjustments it deems
necessary to enhance the Series and/or the Competition. Notwithstanding the
foregoing, NEM may make routine adjustments necessary for the orderly conduct of
the sport including, but not limited to: adjustments to Competitor award
programs; adjustments to practice and qualifying procedures; adjustments to
Event schedules, adjustments to race formats including, but not limited to, the
distance of the race; adjustments to Event operational standards and/or other
standards specified in existing Exhibits to this Agreement as industry standards
change; adjustments to Event insurance requirements; adjustments to the type of
fuel used in the racecars; adjustments to NASCAR testing policies; and so
on.PROMOTER'S GENERAL OBLIGATIONS7. Control and Maintenance of the Facility.
PROMOTER represents and warrants that, in connection with each Event, it
currently has and will maintain sole control of the Facility, and that it has
and will maintain full authority to permit each Event to be conducted at the
Facility. PROMOTER shall maintain the Facility in good repair at all times
relevant to the Event, ready for use by Competitors, Officials, NASCAR, NEM,
sponsors, and persons or entities involved in the Live Transmission of or
creation or exploitation of Ancillary Rights at the Event. PROMOTER is solely
responsible and liable for the safety of such persons while on, entering or
leaving the Facility. PROMOTER warrants that the Facility is and will remain in
a condition suitable for each Event, that the racing surface of the track will
not be substantially altered or changed (whether by painting, sealing,
resurfacing or otherwise) without the prior written consent of NEM and that the
PROMOTER will advise NEM in writing in advance of any and all planned
improvements or alterations to those portions of the Facility that are related
to the Competition. If NEM determines that an NEM test is required at the
Facility, and the Facility is available on the selected date(s), then PROMOTER
shall make all necessary arrangements as required by NEM. Incremental costs, if
any, to meet NEM requirements in regards to track and/or emergency response
personnel, medical, and other staffing/equipment necessitated by the test,
and/or an extraordinary cost (such as lighting if it is a night test), shall be
identified and agreed to by both parties in advance, and shall not exceed normal
market value. PROMOTER shall not charge NEM, NASCAR, Competitors or any third
party vendors directly involved in the test a track rental fee or any other
fees, except as described in the immediately preceding sentence. Unless approved
by NEM in writing in advance, tests shall not be open to the public. If PROMOTER
agrees to bear all the test-related incremental costs described above and any
and all other costs PROMOTER may have related to advertising, promotion,
ticketing, security for the public, etc. for the test, then NEM shall allow the
test to be open to the public as follows: public access shall not include the
garage area, pit lane or other restricted areas unless authorized in advance by
NEM; PROMOTER may submit for advanced NEM approval designation of a restricted
fan area in areas of the garage not needed for the test; PROMOTER may submit for
advanced NEM approval certain restricted public access to the working areas of
the garage during designated “cold” times or meal break. The maximum number of
NEM tests which may be required during the term of this Agreement shall not
exceed two (2), unless otherwise agreed to by PROMOTER and NEM. NEM test(s), if
required, do not preclude or prevent other testing at the Facility scheduled by
the PROMOTER, as long as such other testing is conducted in strict accordance
with all NASCAR Testing Policies in effect at that time. NEM will provide
PROMOTER with a copy of the applicable Testing Policies when they become
available and also make PROMOTER aware of any future amendments that occur
during the Term of this Agreement.Page 7 of 28



 

 

 

[tm2021525d1_ex10-2img008.jpg]

8. Repairs and Upgrades to the Facility. Upon request, PROMOTER shall provide
NEM or its designated representative(s) full access to the Facility. If NEM
determines that the Facility or any part of it is in a condition unsatisfactory
for an Event, including without limitation the surface of the racetrack,
barriers, fencing, retaining systems, SAFER barrier systems, the garage area,
the pit area, race control, timing and scoring areas, registration areas, Fiber
Optic Connectivity regarding the conduct and control of the Competition, the
Live Transmission of or creation or exploitation of Ancillary Rights at an
Event, and/or media, and areas, structures or equipment used for the Live
Transmission of or the creation or exploitation of Ancillary Rights at an Event,
PROMOTER shall repair, replace or upgrade the unsatisfactory portion to the
satisfaction of NEM. Subject to existing contractual obligations and
restrictions, Promoter will use commercially reasonable efforts to provide
wireless connectivity to fans attending the Event within the grandstand seating
area, infield and midways (such as through multi-carrier cellular antenna
systems and/or Wi-Fi during each Event and shall provide reliable internet
access by either cellular antenna systems, or Wi-Fi or ethernet to the NASCAR
credential trailer and the driver/owner lot during each Event. NEM acknowledges
that, subject to existing contractual obligations and restrictions, Promoter may
provide such connectivity temporarily for the Event and Promoter acknowledges
that such connectivity does not require permanent installation, provided that
the connectivity experience for fans will be at a level similar to other
professional level sports stadiums, including the ability for fans to engage
with all social media platforms. If NEM determines that it is necessary to
resurface the racetrack, such resurfacing shall be completed by PROMOTER
sufficiently in advance of an Event to allow for tire and private car testing in
strict accordance with all NASCAR Testing Policies in effect at that time. If
NEM determines that there is insufficient time to place the racetrack, or any
other portion of the Facility, in a condition suitable for an Event, NEM may
postpone or cancel the Event. Notwithstanding the foregoing or any other term of
this Agreement, PROMOTER is solely responsible for the safety of the Facility
and is solely liable for injury or damage caused by or arising out of the
condition of the Facility.9. Compliance with Laws. PROMOTER shall comply with
all local, state, federal and foreign laws and regulations applicable to the
organization, promotion and occurrence of each Event and shall obtain all
necessary licenses, permits or other governmental approvals required for each
Event. PROMOTER shall make all appropriate filings of forms or other documents
required by federal, foreign, state or local laws in connection with each
Event.10. Control of and Responsibility for the Public. PROMOTER is solely
responsible and liable for the safety of the public during an Event. PROMOTER
shall furnish adequate facilities, personnel (including security personnel),
equipment and services for accommodating and controlling the public and adhering
to NEM’s required security standards during each Event in accordance with
Exhibit 7, as it may amended from time to time. PROMOTER is solely responsible
for the condition, actions and operations of such facilities, personnel,
equipment and services before, during and after each Event.11. Personnel and
Equipment for the Conduct of an Event and Live Transmission and Ancillary Rights
Activities. PROMOTER shall provide access to the Facility for any person or
entity involved in the conduct of an Event, including without limitation NEM
employees, agents and Officials, and shall furnish adequate facilities, support
personnel, equipment, and related security, for use by NEM in the exercise of
NEM’s rights and obligations, as they may be requested by NEM from time to time,
including but not limited to facilities for office administration, registration,
timing, scoring, car inspection, race direction, and officiating, as well as
furnish all mutually agreed-upon necessary phone and Internet connections.
PROMOTER shall also provide access to the Facility for any NASCAR employee(s) or
agent(s), and any person or entity involved in the Live Transmission of or the
creation or exploitation of Ancillary Rights at an Event, and adequate
facilities, support personnel, equipment, and related security, for use by such
persons or entities in the performance of their duties, as they may be requested
by NEM from time to time. Without in any way limiting the foregoing, PROMOTER
shall, with respect to each Event:a) provide one (1) or more television monitors
(if not already provided by NEM), in locations to be specified by NEM, with all
related equipment necessary for such monitors to be connected to video and audio
equipment used by the entity principally involved in the Live Transmission of an
Event, in order to provide to NEM Officials live video on such monitors and the
ability to switch instantaneously its view on the monitors among the different
camera locations used by such entity, at all times during each Event when all or
a portion of an Event is being videotaped, broadcast, monitored and/or
recorded;Page 8 of 28



 

 

 

[tm2021525d1_ex10-2img009.jpg]

b) provide NEM with two (2) pace vehicles with automatic transmissions, each
with the NASCAR mark or logo (as designated by NEM) displayed on the side in a
manner and size which is visible to all persons on the racetrack, in the viewing
area and in all locations where NEM Officials are visually monitoring each
Event; such pace vehicles must be only from one of the brands of the approved
Competition Manufacturers as defined in Section 20 of the NASCAR Rule Book
unless otherwise approved by NEM;c) provide NEM prior to each Event with a list
of the track radio frequencies to be used for that Event, including but not
limited to frequencies to be used for maintenance, police and security
personnel;d) cooperate with NEM in pre-race and Victory Lane ceremonies, awards
presentations and photographs, including without limitation ensuring that NEM
has reasonable time immediately following the Competition for Victory Lane
ceremonies, NASCAR awards presentations and NASCAR sponsor recognitions, and
ensuring that the content and placement of the Victory Lane backdrop is
pre-approved by NEM;e) have readily available quantities and types of oil dry
acceptable to NEM when the track opens for practice and at all other times
during each Event, and adequate personnel and equipment to spread the oil dry at
NEM’s direction;f) provide personnel to secure the entry into the pits and
garage areas during competition periods at NEM’s direction;g) provide personnel
to secure the garage area on a continuous, 24-hour/day basis beginning the first
day the Facility is open for inspection and ending when released by the Series
Managing Director or other individual(s) designated by NEM;h) deliver to the
garage area before the morning of raceday a minimum of 180 chairs for use by
Competitors at the pre-race meeting; provide an enclosed, climate-controlled
area of adequate size, as determined by NEM, in the garage area or reasonably
near vicinity, as approved by NEM, in which NEM can conduct pre-race meetings,
safety meetings and other assemblies during each Event and ensure that no
pre-race activities are scheduled that would cause a disruption or distraction
during the scheduled pre-race meeting.i) line and number each pit with
appropriate paint, line and paint traffic lanes in the garage and garage area
and fire lanes behind the active pit lane when and where needed, and repaint all
start/finish, scoring, third turn and re-entry cutoff lines;j) coordinate with
NEM all tours of the garage areas, including the times, number of participants
and other arrangements;k) provide a suitable location (as determined by NEM) for
a minimum of five (5) large trailers containing NEM equipment and facilities,
adequate electricity (including without limitation 220 volts 100 amps services
with female range outlets for the NEM trailers), telephone (including a track
phone extension) and water facilities as requested by NEM;l) coordinate with NEM
to ensure that NEM has a minimum of ten (10) minutes immediately before, during
or after driver introductions for NASCAR awards presentations (if applicable and
as directed by NEM);m) provide a race control of adequate size, as determined by
NEM, spotters stand, with an unobstructed view of the racing surface for the
purpose of monitoring each Event by NEM personnel and others, with electricity,
air conditioning, heat, telephone (including a track phone extension), a
sufficient number of chairs (minimum of 14) with cushions for all
operationalPage 9 of 28



 

 

 

[tm2021525d1_ex10-2img010.jpg]

personnel, television monitors for both feeds (as set forth in subsection 11.a),
water facilities and other utilities, supplies and equipment as requested by
NEM;n) provide a registration facility of adequate size in the garage area, with
electricity, air conditioning, heat, telephone (including a track phone
extension), chairs with cushions, water facilities and other utilities, supplies
and equipment as requested by NEM;o) provide adequate trash receptacles in the
garage and pit areas and coordinate with the Series Managing Director or other
individual(s) designated by NEM the times for trash pickup by track personnel;p)
provide adequate personnel to sweep and clean up the garage and pit areas on a
daily basis;q) provide adequate parking areas and parking passes/permits for a
minimum of three hundred twenty- five (325) vehicles (which shall be inclusive
of any season long passes issued by NEM to competitors) , for the exclusive use
of Competitors, NASCAR, and NEM Officials adjacent to or near the garage area,
and an additional fifty (50) parking places and passes/permits in close
proximity to the NEM observation booth to be used at NEM’s discretion;r) provide
NEM with an observation booth no less than six hundred (600) square feet, air
conditioned, heated, with electricity, television monitors, etc., with an
unobstructed view of the racing surface and adequate seating for the purpose of
monitoring each Event by NEM personnel and others, including all necessary
admission tickets, a reasonable number of parking passes and, if need be, access
stickers for personnel to gain admission to the observation booth, during each
Event;s) provide NEM with two hundred twenty-five (225) reserved choice
grandstand admission tickets for each Event and, provided it is on a separate
race day than the Event, two hundred (200) choice grandstand tickets for NASCAR
Cup Series Busch Pole Qualifying, such tickets to be delivered to NEM no later
than thirty (30) calendar days prior to each Event;t) enter, and use its best
efforts to cause any manufacturer of Event merchandise to enter, into a cross
licensing agreement with NASCAR to use the NASCAR Marks (as defined in
subsection 21.a) below) in conjunction with all Event merchandise;u) prominently
display (by painting or otherwise) the Official Logos (as defined in subsection
21.a)i) in and around the Facility, and in all promotion of each Event, to NEM’s
reasonable satisfaction:i) at all fan entries and main infield Facility
entrances in some fashion such as flags and/or banners;ii) in an area inside the
track, such as the infield grass, such that it is highly visible to grandstand
seating and from the air;iii) in the backdrop to Victory Lane and pre-race
ceremonies;iv) on any and all print, social media, digital assets and television
advertising promoting each Event (for social media and digital assets Promoter
will include logos and hashtags where possible);v) on the front cover of each
Event Program;vi) on any and all Event tickets, suite passes, and
credentials;Page 10 of 28



 

 

 

[tm2021525d1_ex10-2img011.jpg]

vii) in the Track Media Center and on all PROMOTER-owned media
backdrops;provided, however, that the Official Logos shall not, without NEM’s
prior written approval, be placed in close proximity to a third party’s marks so
as to create a commercial impression that the third party is associated with
NEM, NASCAR or the NASCAR Cup Series;v) cooperate fully with nascar.com staff,
including but not limited to prominently displaying (by painting or otherwise)
the nascar.com address in an area of the track, such as the infield grass, that
is highly visible to grandstand seating and from the air;w) cooperate fully with
the NASCAR and NEM integrated marketing communications staffs;x) PROMOTER agrees
to participate in a race team primary sponsor concept program with other NASCAR
Cup Series promoters. Promoters’ obligations include, but are not limited to, 1)
designating a single point of contact for participating race teams with regards
to purchasing suites, non-suite hospitality assets, hospitality-related tickets
and midway display space for participating NASCAR Cup teams’ primary sponsors,
2) providing fair, consistent and competitive pricing for requested Track assets
(consistent with Promoters typical sales practices), 3) a commitment to
participate in participating race team sponsor negotiations regarding Track
inventory where appropriate and 4) the creation of a concierge program/welcome
committee for new incoming participating race team primary sponsors. PROMOTER
participation in such program shall be subject to asset availability and subject
to existing category exclusive sponsorship restrictions.In order to participate
in this program, a race team’s obligations to PROMOTER are the exclusive
utilization of the program for the purchase of assets included in the program,
and an agreement that neither participating race teams nor agencies engaged by
participating race teams or team sponsors shall seek pricing from or negotiate
with anyone but the PROMOTER’s designated single point of contact or the person
assigned by PROMOTER for any of the above Track inventory. If a race team fails
to make exclusive use of the single point of contact, then PROMOTER may exclude
such race team from this program in the future.y) cooperate fully with any
entity involved in the exploitation of Live Transmission Rights or Ancillary
Rights ("Entity"), including but not limited to:i) providing reasonable access
to the Facility for the purpose of facilitating the Entity’s transmission, or
recording of an Event (including free parking for any and all Entity employees
and equipment), including but not limited to providing reasonable space and
locations as determined by the Entity for its announcers, and for the
installation and operation of all microphones, television cameras, and related
equipment to be used by such Entity in connection with its production and
transmission (including satellite uplink), and a period of time during each
Event as determined by NEM (but no more than two (2) hours) within which Entity
can conduct such installation and operation unimpeded and uninterrupted;ii)
supplying and assuring the availability of such electrical power as is necessary
to operate such equipment and all necessary lighting for a first quality
television production in color;iii) permitting the Entity to install, maintain,
and remove from the Facility such wires, cables, and equipment as may be
necessary for each Event;iv) permitting installation of announcers’ booths,
camera platforms, and similar structures for the facilitation of broadcast
productions and/or transmissions of motorsports events and provide and install
permanent camera platforms for standard camera locations as reasonably directed
and designed by the Broadcast Partner or NEM. NEM shall cause thePage 11 of 28



 

 

 

[tm2021525d1_ex10-2img012.jpg]

broadcast partner and its contractors to comply with all applicable laws and
codes related to any such structures, including but not limited to all
applicable OSHA and disability standards. NEM shall use best efforts to work
with the Broadcast Partner to provide reasonable notice of any changes to the
camera locations;v) providing adequate and necessary space for any mobile units,
trailers and other necessary support units required by the Entity for the
transportation and maintenance of equipment and personnel by the Entity,
including, but not limited to, a fenced and secured television compound in
reasonably close proximity to the racing surface and the announcer booths of no
less than sixty-two thousand five hundred (62,500) square feet in total area
and, if possible, laid out in one contiguous square with minimum dimensions of
two hundred fifty (250) feet by two hundred fifty (250) feet, for locating
broadcast mobile units, support units, office units, satellite uplinks,
catering, golf cart parking, generators, timing and scoring apparatus trailer,
and other related equipment and supplies; and a separate, suitable, secured area
in the infield (as applicable) for mobile studio facilities and other
transmission-related units and equipment, equipped with paved, or reasonable
equivalent areas, fencing, potable water and lighting. NEM shall use best
efforts to work with the Broadcast Partner to provide reasonable notice of any
changes to the broadcast compound locations;vi) providing a booth across from
the Start/Finish line with an unobstructed view of the racing surface up to
current network broadcast standards, and use best efforts to provide a second
booth meeting the same criteria listed herein and adjoining to the first booth
if possible, with a clear view of the entire track, with sufficient space to
accommodate a minimum of five (5) people (the booth shall be at least twenty
(20) feet wide and ten (10) feet deep with a counter twenty (20) inches deep),
air-conditioned to sixty-eight (68) degrees Fahrenheit, adjustable sun screens
or removable tinting on all exterior windows, black interior walls, as sound
proof as practical, wired for one hundred-twenty (120) volts AC with outlets on
the front and side walls, with five (5) chairs with back support, tables,
monitor tables, and with door(s) that can be locked and secured;vii) cooperating
with NEM and any Entity to ensure exclusive, and if necessary secure or
encrypted, radio frequencies;viii) providing meaningful advanced consultation
with NEM and the Entity prior to each Event regarding any talent including, but
not limited to, pre- and/or post-race concert performer(s), national anthem
performer(s), invocation deliverer(s), grand marshal(s), engine start command
deliverer(s), honorary starter(s), celebrities, sports figures, political
representatives and/or guests who might take part in pre-race ceremonies, or
others with whom PROMOTER arranges for or contracts with to participate in that
Event; andz) with respect to any Entity transmitting the Live Transmission, in
addition to the requirements of subsection 11.x) PROMOTER shall:i) provide a
maximum of three hundred (300) choice complimentary tickets for the Competition
and all other activities during each Event, provided that NEM shall require the
Entity to notify PROMOTER of the number of such tickets it requires not later
than ninety (90) days prior to the date of each Event;ii) provide use of one (1)
standard luxury track suite, and use commercially reasonable efforts to provide
a second standard luxury track suite, for the Competition and all other
activities during each Event including all necessary suite passes and suite
parking;iii) prominently display Entity’s (or joint Entity/NASCAR) logo painted
in an area inside the track, such as the infield grass, such that it is highly
visible to grandstand seating, televisionPage 12 of 28



 

 

 

[tm2021525d1_ex10-2img013.jpg]

cameras and from the air and also display four (4) standard size signs, to the
Entity's specifications within the Facility, subject to the reasonable approval
of PROMOTER and NEM;iv) provide such Entity with one (1) full page four (4)
color advertisement in each Event Program;v) cooperate fully with any and all
requests made by NEM with respect to regional and local TV coverage, including
but not limited to allowing such Entity to have absolute priority with respect
to camera and announcing positions, ensuring that local TV crews do not in any
way interfere with such Entity’s production, ensuring that such local TV
coverage will be limited to no more than one and one half (1 ½) minutes of
action of competition, which will not be broadcast until completion of such
Entity’s first telecast of the Competition (including the pre-race and post-race
shows) and not later than ninety-six (96) hours following the completion of the
Competition, and ensuring local TV crews do not provide footage to any regional
or national network or news feed;vi) permit such Entity, if requested in a
timely manner, to purchase Event hospitality chalets;vii) refer the title
sponsor of each Event to the broadcast partner for the purposes of helping to
facilitate the title sponsor buying advertising in the telecasts of that Event;
NEM shall in turn cause the NASCAR Rights Affiliate to include in the Live
Transmission Contract(s) provisions that (a) prohibit the Entity from
identifying each Event by any name other than the official event title of that
Event, as designated by the PROMOTER, or identifying the Facility by any name
other than its official name, as designated by the PROMOTER, subject to Entity’s
broadcast standards and practices and NEM’s approval of Entitlement Sponsor(s)
in accordance with Section 25, (b) require the Entity to identify each Event by
its official event title, as designated by the PROMOTER, excluding any
presenting sponsors, at least once during the opening segment of the telecast
and thereafter at least once during each hour of the telecast of that Event,
subject to Entity’s broadcast standards and practices and NEM’s approval of
Entitlement Sponsor(s) in accordance with Section 25, and (c) prohibit the
Entity from superimposing, inserting or otherwise incorporating on-screen any
electronic or “virtual” signage, promotion or other commercial designation that
alters for the television viewer the actual appearance of the Facility or any
portion thereof without the prior written approval of PROMOTER and NEM (e.g., if
the parties agree that a Premier Sponsor shall have the right to advertise with
virtual signage);viii) at least ninety (90) days prior to each Event, send such
Entity and NEM and any international telecaster scheduled to be transmitting
from the Facility a list naming all musical compositions scheduled to be played
during the Competition or at any other time when such Entity or international
telecaster is scheduled to be transmitting from the Facility in connection with
that Event, which shall include the title of each composition and the name of
the composer, publisher, copyright holder, and performing rights holder; and if
such Entity is unable to transmit such composition with respect to the Live
Transmission of an Event without additional expense and authorizations, PROMOTER
agrees (a) to obtain, at PROMOTER’s expense, authorization to transmit such
composition or (b) not to play such composition at a time when the Entity is
scheduled to be transmitting from the Facility in connection with that Event;ix)
insure that the Start/Finish line is newly painted prior to the start of the
Competition.12. Fire and Medical Equipment and Personnel. PROMOTER shall provide
adequate facilities, personnel, equipment and services, including without
limitation cleanup crews, towing and flatbed wreckers, jet dryers, ambulances,
emergency vehicles, medical evacuation helicopter, fire trucks for fire
protection and on-site medical services for Competitors, Officials, the public
and others in connection with each Event, all of which shall bePage 13 of 28



 

 

 

[tm2021525d1_ex10-2img014.jpg]

on-site and in a state to be fully operational prior to the commencement of the
Competition. PROMOTER shall adhere to NEM’s required track services event
standards and medical standards during each Event in accordance with Exhibit 7,
as it may be amended from time to time, and make advance arrangements with local
hospitals and physicians for the prompt, efficient and appropriate treatment of
any and all injuries occurring during each Event. NEM may, at its sole cost and
expense, utilize the NASCAR track drying system to dry the track in the event of
inclement weather.13. Security For Pit and Garage Area. PROMOTER shall furnish
adequate security personnel and equipment (in addition to the requirements of
Sections 10 and 11) in the pit and garage area. PROMOTER shall limit access to
such areas before, during and after each Event solely to authorized individuals
(who must have NEM- approved credentials) and equipment. Minors shall not be
allowed in the pits during pit lane “hot” times as designated by NEM. The
PROMOTER will ensure that all persons who enter restricted areas such as the
garage and pits as guests of the PROMOTER or otherwise, sign the standard
Release and Waiver of Liability and Indemnity Agreement and, upon request by
NEM, provide copies of the signed Releases to NEM. PROMOTER is solely
responsible and liable for the actions of security personnel, provided, however,
that PROMOTER shall ensure that all such security personnel will abide by such
directions or comply with such requests as NEM may issue or make from time to
time. PROMOTER will permit any current, valid NASCAR-licensed members, NEM
guests, NASCAR guests, and/or any other persons designated by NEM access to the
Facility or portions of the Facility in accordance with the type of credential
issued to them by NEM. Pursuant to any exploitation of Live Transmission Rights
or Ancillary Rights, NEM shall administer and coordinate Event access for all
non-news media, but may assign such responsibility to a NASCAR Rights
Affiliate(s).14. Business Responsibilities Relating to Promotion. PROMOTER shall
perform all obligations imposed on it by this Agreement, including all
obligations to provide cooperation, tickets, passes, services and support
equipment set forth in Section 11 of this Agreement, at its own expense, without
contribution by NEM or NASCAR. PROMOTER assumes and will perform all business
responsibilities in connection with the promotion of each Event (except as
otherwise provided by this Agreement), including without limitation business
organization, promotional activities, management, general business affairs,
ticket sales, Facility operation and press accommodations.15. Other Track
Activities. PROMOTER shall not schedule or permit any private race car practice
or test runs at the Facility for the seven (7) calendar days immediately
preceding the first day of official practice for each Event without prior
written approval by NEM. At all times during the calendar year of an Event,
PROMOTER agrees to adhere to all terms and conditions of all NASCAR Testing
Policies, as they may be amended from time to time. PROMOTER shall be given a
copy of all applicable Testing Policies in place as of the Effective Date of
this Agreement, and shall be provided upon their release with any updates that
occur during the Term. PROMOTER shall not schedule or permit any other
entertainment activities at the Facility during any Event without prior written
approval by NEM. PROMOTER shall notify NEM at least thirty (30) calendar days
prior to each Event of its intention to conduct or permit any such activities.
NEM may at its discretion grant its approval with or without condition, but it
shall not unreasonably withhold or condition its approval. Except with respect
to scheduling as set forth herein, NEM shall have no responsibility or liability
with respect to such activities, and PROMOTER shall be solely responsible and
liable for such activities. The entertainment activities covered by this Section
include without limitation other motorsports events, thrill shows, live
performances and/or helicopter rides. In recognition of the importance and
stature of the Event and the Series, the financial significance of agreements
with NASCAR Rights Affiliates, and the sanction granted under this Agreement,
during the Term of this Agreement PROMOTER covenants not to promote, host,
conduct or stage, nor allow any third party(s) to promote, host, conduct or
stage, a stock car racing event at the Facility that attempts to duplicate,
emulate, imitate, copy, simulate and/or mimic the NASCAR Cup Series; or uses the
same or similar race vehicles, rules, competitors, trademarks, trade dress,
and/or “look and feel” of the NASCAR Cup Series; or would create confusion in
the public; or would in any way dilute the stature, impact and value of the
Event. It is understood that the breach or threatened breach of the provisions
of this Section will immediately cause irreparable harm to the Series, NASCAR,
NEM, NASCAR Rights Affiliates and others and that any remedy at law for such
breach will be inadequate. Accordingly, in addition to any other remedy that
NASCAR, NEM, NASCAR Rights Affiliates and others may have, it shall be entitled
to temporary, preliminary and permanent injunction or other equitable relief
restraining any breach or threatened breach, without any bond or other security
being required and without the necessity of showing actual damages. If, despite
the harm that would be incurred by NASCAR, NEM, NASCAR Rights Affiliates and
others, any court construes any of the covenants in this Section to be too
broad, the court shall have the authority to reduce the duration, geographic
area or scope of prohibited activities to the extent necessary so that the
provision is enforceable (and the provision, as reduced, shall then be
enforced). In addition,Page 14 of 28



 

 

 

[tm2021525d1_ex10-2img015.jpg]

without in any way limiting the foregoing or in any way limiting NEM’s and/or
NASCAR’s other options and remedies under Section 34, NEM may determine any and
all dilutive financial effects on Live Transmission Income and Ancillary Rights
Income for the Event and for the Series for such a breach or threatened breach
and deduct that amount from any payments due to PROMOTER under this
Agreement.OFFICIAL ENTRY BLANK AND AWARDS16. Preparation and Publication of
Official Entry Blank. NEM shall compose, print, publish and distribute the
Official Entry Blank ("OEB") for each Event. The OEB shall be the sole official
statement as to the date, place, schedule and length of each Event, the
eligibility requirements for Competitors, and monetary and non- monetary awards.
PROMOTER shall not publish an official or unofficial entry blank or supplement,
or any other form setting forth monetary or non-monetary awards, without prior
written approval from NEM. PROMOTER shall not advertise or otherwise disseminate
any information as to monetary or non-monetary awards for any Event other than
those specified in the OEB or NEM-approved supplement for that Event. If
PROMOTER engages in such publication, advertising or dissemination, PROMOTER
shall hold NEM and NASCAR harmless for any and all loss, expense or damage
arising out of such activity, and NEM at its option may also terminate the
sanction granted by this Agreement and/or pursue any other remedies against
PROMOTER.17. Additional Awards.a) If PROMOTER contracts for Additional Awards,
then, subject to the provisions of Section 16, NEM may publish and distribute a
supplement to an OEB posting the Additional Award(s).b) PROMOTER shall submit to
NEM, no later than sixty (60) calendar days prior to the date of each Event, a
list of any and all proposed Additional Awards for that Event. PROMOTER shall
obtain NEM’s written consent prior to contracting for any Additional Award. NEM
may reject a proposed Additional Award in its entirety, require different terms
for the proposed Additional Award, or require a reallocation of the distribution
of such an award among Competitors, if in NEM’s sole judgment the proposed award
will not advance the nature of the competition, will have an adverse impact on
that Event, or will be detrimental to the sport of automobile racing, NEM,
NASCAR, any sponsors of that Event, or any sponsors of the NASCAR Cup Series.
PROMOTER assumes full responsibility for, and will indemnify NEM and NASCAR
against, any loss, expense or damage incurred as a result of NEM’s determination
with respect to any proposed award arranged by or through PROMOTER. All
Additional Awards are subject to independent verification by NEM.18.
Unauthorized Awards. PROMOTER shall not offer an award of any kind, at any Event
or any other NEM-sanctioned event, or any other non-NEM sanctioned event, which
in any way utilizes or relies upon the points system, money standings, or any
other NEM-sanctioned race related results, without NEM’s prior written approval.
If PROMOTER offers such an award without NEM’s prior written approval, NEM may
terminate the sanction granted by this Agreement and/or seek to prohibit or
enjoin PROMOTER from offering such an award and/or pursue any other remedies
available to it. If such an award is offered by a third party without NEM’s
prior written approval, PROMOTER shall cooperate with NEM to prohibit or enjoin
the third party from offering such an award. Cooperation by PROMOTER shall
include, but is not limited to, the assignment of PROMOTER's rights to enjoin
the third party. If PROMOTER, in NEM’s sole judgment, fails to cooperate fully
with NEM to prohibit or enjoin such an award, NEM at its option may terminate
the sanction granted by this Agreement and/or pursue any other remedies
available to it.PROMOTER'S FINANCIAL AND INSURANCE OBLIGATIONS19. NEM Event Fee.
For each Event, PROMOTER shall pay to NEM, or its designated affiliate, acting
as Paying Agent by wire transfer of funds (but not by ACH or other fund transfer
methods), an amount equal to the NEMPage 15 of 28



 

 

 

[tm2021525d1_ex10-2img016.jpg]

Event Fee for that Event set forth in Exhibit 1 to this Agreement, plus any
other monies due NEM for that Event pursuant to this Agreement, unless otherwise
directed by NEM in writing. Time is of the essence. If said monies and fees are
not paid in the manner required and by the Payment Date for that Event specified
in Exhibit 1 to this Agreement, NEM at its option may (a) terminate the sanction
granted by this Agreement, (b) enforce collection of said monies and fees by
suit or legal action, and/or (c) pursue any other remedies available to it. NEM
shall provide wiring instructions to PROMOTER prior to each Payment Date. For
each Event, NEM shall cause Paying Agent to: i) send to Competitors payments
representing the drivers’ purses, awards and certain other monies to be paid in
accordance with the Official Entry Blank for that Event, net of any withholding
of applicable taxes, as directed by NEM; ii) retain any and all unpaid prize
money, if applicable, for distribution in programs designed for the benefit of
Competitors, as NEM may determine from time to time, and; iii) withhold and
remit applicable taxes to applicable taxing authorities. Prior to each Event,
PROMOTER shall assist NEM in identifying any and all local and/or state income
taxing authorities which must be satisfied by Paying Agent relative to this
Section. The Paying Agent shall withhold taxes and such collected taxes shall be
paid by the Paying Agent to the appropriate taxing authorities as identified.
The Paying Agent’s obligation to make payments under this Section shall at all
times be conditioned upon the PROMOTER’s wire transfer of each NEM Event Fee in
strict accordance with this Agreement, and nothing shall be construed to require
the Paying Agent or NEM or NASCAR to advance its own funds for any purpose. All
payments by all parties described in this Section shall be made in lawful money
of the United States of America, unless otherwise specified herein.20.
Insurance.a) Event Insurance. PROMOTER shall obtain and maintain comprehensive
general liability insurance, with motorsports endorsements, that is acceptable
to NEM for each Event from an insurance company that is acceptable to NEM for
(i) spectator injury and property damage and (ii) participant legal liability,
product liability and advertising liability with a minimum combined single limit
equal to but not less than Fifty Million Dollars ($50,000,000.00) per
occurrence, and liability for medical professionals working on behalf of the
Event with limits of not less than One Million Dollars ($1,000,000.00) per
occurrence (unless NEM approves a lesser limit in writing prior to the Event).
NEM may require that PROMOTER obtain such insurance in greater amount or scope
by providing notice to PROMOTER at least one hundred twenty (120) calendar days
prior to the date of an Event. PROMOTER shall deliver to NEM at Daytona Beach,
Florida no later than each respective Notification Date set forth in Exhibit 1
to this Agreement, a valid certificate of insurance and a certified true copy of
all public liability insurance policies in force for each corresponding Event by
submitting the documents to: NASCAR-NEM@certfocus.com. In all such policies and
in all other liability policies obtained and maintained by PROMOTER and
PROMOTER's parent and affiliated company(ies), including without limitation all
umbrella and excess liability policies, the following will be named as
additional insured: NASCAR Event Management, LLC, National Association for Stock
Car Auto Racing, Inc., CL Bureau, Inc., Motorsports Charities, Inc., and each of
their shareholders, directors, officers, employees, agents, Officials, members,
parent and subsidiaries; all NASCAR Rights Affiliates; all Competitors; car
sponsors; car owners, all sponsors for the Event or the series of which the
Event is a part; Toyota Motor Sales, USA, Ford Motor Company, ACCUS-FIA, and all
third parties with whom NASCAR, NEM, or a NASCAR Rights Affiliate(s) has
contracted with respect to the Event, including without limitation for
exploitation of Live Transmission Rights and Ancillary Rights (“NEM Additional
Insureds”). All policies shall be primary regardless of insurance carried by
NEM, NASCAR or other additional insureds, contain a cross liability endorsement
acceptable to NEM, and include a waiver of subrogation in favor of the NEM
Additional Insureds. If (a) PROMOTER fails to deliver such policies to NEM by
each Notification Date, (b) the policies are not acceptable to NEM, or (c)
PROMOTER fails to maintain such policies with the required minimum coverage
throughout each Event, NEM at its option but at PROMOTER's expense may obtain
the required insurance from an acceptable insurance company or NEM may terminate
the sanction granted by this Agreement immediately and without notice to
PROMOTER and/or pursue any other remedies available to it. NEM reserves the
right to amend these insurance requirements (including the Additional Insureds)
due to significant changes in the insurance industry and/or regulations and will
provide as much notice to PROMOTER as reasonably possible.Page 16 of 28



 

 

 

[tm2021525d1_ex10-2img017.jpg]

b) Broadcast Insurance. NEM shall require the Entity providing the Live
Transmission to maintain statutory and workers’, and broadcast and comprehensive
general liability coverages for each Event. NEM shall require the Entity
providing the Live Transmission to name PROMOTER and NEM as additional insureds
on its broadcast and comprehensive general liability policies. These policies
shall have a limit of at least One Million Dollars ($1 million) per occurrence
and Two Million Dollars ($2 million) annual aggregate.c) NASCAR Insurance Plan.
The NASCAR insurance plan (participant/accident coverage in place for
NASCAR-licensed Competitors in NEM-sanctioned racing) is not applicable to and
does not provide coverage for Competitors, whether NASCAR-licensed or not, in
any non- NEM-sanctioned racing or other activities at the Facility during any
Event that are not expressly listed in this Agreement or in a fully executed NEM
sanction agreement pertaining to another NASCAR series running during the same
Event.ADVERTISING AND USE OF MARKS21. Cross Trademark Licenses.a) Grant of
License by NEM. NEM hereby grants to PROMOTER a non-transferable, non-
exclusive, royalty-free license to use, strictly in accordance with the terms of
this Agreement, the NASCAR and Series Logo(s) marks listed on Exhibit 3 to this
Agreement (collectively, the "NASCAR Marks"), as they may be amended, added,
and/or deleted from time to time, in connection with the publicity, promotion
and advertising of each applicable Event. This license shall terminate upon the
expiration or termination of the sanction granted by this Agreement.i) Terms and
Conditions of Use. PROMOTER shall display the official NASCAR logo, the Series
Logos (with such Series Logo(s) use to be at NEM’s direction) and the phrase
"NASCAR Cup Series Championship Event" (as applicable) (collectively, the
"Official Logos") in all publicity, advertising, tickets and promotion relating
to each Event, in accordance with subsection 11.u) of this Agreement. The number
and specific location of such displays and the color and size of the Official
Logos shall be subject to NEM’s approval, and PROMOTER shall abide by and comply
with all determinations and directives of NEM with respect to such matters. NEM
may disapprove and prohibit PROMOTER's actual or intended use of the NASCAR
Marks in any location, media or publication if NEM determines that such use is
or will be detrimental to NEM, NASCAR, to an Event, to the series of which each
Event is a part, or to the sport.ii) Limited Authorization. This license does
not authorize PROMOTER to use the NASCAR Marks in its corporate business or firm
name and title nor to use or permit the use of the marks other than in
accordance with the terms and conditions of this Agreement.iii) Indemnity. NEM
hereby agrees to indemnify PROMOTER from any claims or loss arising out of
PROMOTER's use of the NASCAR Marks in accordance with the terms and conditions
of this Agreement.iv) Structure of the NASCAR Cup Series Championship and
Related Terminology. NEM, at its sole discretion, will determine both the
overall and event-specific structure of the NASCAR Cup Series. This includes,
but is not limited to, the structure and make-up of specific portions of the
racing season (i.e.; “NASCAR Playoffs”); the NASCAR marketing calendar for
industry-wide initiatives (i.e.; “NASCAR Salutes”; “NASCAR Day”, etc.); the
All-Star weekend; the NASCAR Cup Championship Weekend; Series- related
pre-season, season, and post-season events (i.e.; “NASCAR Cup Series Awards”);
any adjustments to the annual Calendar as outlined in this Agreement; and other
structural and promotional elements related to the conduct of and for the
benefit of the Series as aPage 17 of 28



 

 

 

[tm2021525d1_ex10-2img018.jpg]

whole. Irrespective of where each Event falls within each overall or specific
segment of an annual Calendar or calendar of Series-related events, Promoter
will at all times use the correct branding terminology, as determined by NEM,
when referring to the above. The foregoing does not limit the PROMOTER’s ability
to sell Event entitlement, or the entitlement of competition elements such as
time trials or practice runs, or to use the name of the Entitlement Sponsor in
connection with an Event, subject to NEM approval as outlined in this
Agreement.b) Grant of License by PROMOTER. PROMOTER hereby grants to NEM and
NASCAR a non- transferable, non-exclusive, royalty-free license to use and
sublicense, strictly in accordance with this Agreement, PROMOTER's Marks listed
on Exhibit 4 to this Agreement (collectively, the "PROMOTER's Marks") in
connection with publicity, promotion and advertising of each Event and the
NASCAR Cup Series, the publicity, promotion and advertising of the NASCAR Hall
of Fame, and the exploitation of Live Transmission Rights and Ancillary Rights.
This license shall be perpetual with respect to the exploitation of Live
Transmission Rights and Ancillary Rights and the publicity, promotion and
advertising of the NASCAR Hall of Fame; with respect to all other rights, this
license shall terminate upon the expiration or termination of the sanction
granted by this Agreement.i) Terms and Conditions of Use. NEM and NASCAR shall
have the right to use and sublicense PROMOTER's Marks in connection with
publicity, promotion or advertising of each Event and the NASCAR Cup Series, and
the exploitation of Live Transmission Rights and Ancillary Rights, provided,
however, that NEM or NASCAR shall not, without the prior written consent of
PROMOTER, use or sublicense the use of PROMOTER's Marks on the branding of any
retail package product, unless otherwise expressly permitted in this
Agreement.ii) Limited Authorization. This license does not authorize NEM or
NASCAR to use PROMOTER's Marks in its corporate business or firm name and title
nor to use or permit the use of PROMOTER's Marks other than in accordance with
the terms and conditions of this Agreement.iii) Indemnity. PROMOTER hereby
agrees to indemnify NEM and NASCAR from any claims or loss arising out of NEM’s
or NASCAR's use of PROMOTER's Marks in accordance with the terms and conditions
of this Agreement.22. Limited Assignment of Certain Other Rights. Solely to the
extent that any other person or entity grants to NASCAR rights to use and
sublicense their name(s), picture(s), likeness(es) or performance(s) in
connection with an Event, and NASCAR has sublicensed these rights to NEM, NEM
hereby grants to PROMOTER a non- exclusive sublicense to use such name(s),
picture(s), likeness(es) or performance(s) for the purpose of publicizing,
promoting or advertising that Event, but not for the purpose of exploiting Live
Transmission Rights or Ancillary Rights. Notwithstanding the foregoing, NEM may
disapprove and prohibit PROMOTER's actual or intended use of such name, picture,
likeness or performance if NEM determines that such use is or will be
detrimental to NEM, to NASCAR, to an Event, to the Series of which that Event is
a part, or to the sport. PROMOTER understands and acknowledges that, as of the
Effective Date of this Agreement, such rights are normally granted to NASCAR on
an annual basis and are normally applicable only to that calendar year.23.
Misrepresentations. PROMOTER shall make no misrepresentations of fact in
connection with publicizing, promoting or advertising any Event. If such a
misrepresentation is made (a) PROMOTER shall promptly correct the
misrepresentation through a subsequent PROMOTER publication, (b) NEM may correct
the misrepresentation itself through an NEM publication or through an agent at
PROMOTER's expense, (c) NEM may terminate the sanction granted by this
Agreement, and/or (d) NEM may pursue any other remedies available to it.24.
Cooperation with Sponsors. PROMOTER acknowledges that each Event is part of the
NASCAR Cup Series for that year. PROMOTER shall cooperate fully with NEM, with
the Series sponsor(s) (if applicable), and withPage 18 of 28



 

 

 

[tm2021525d1_ex10-2img019.jpg]

any other company that has contracted with NASCAR to sponsor awards/prize money,
programs or platforms (including, without limitation, the Busch Pole Award or
the Sunoco Rookie-of-the-Year Award or successor awards and programs) that are
based in whole or in part on a Competitor's participation in Events, in
connection with those sponsors' or partners’ activities, if any, during each
Event. PROMOTER, on its own and at the request of NEM, will use its commercially
reasonable efforts to feature such sponsors/partners prominently in all of
PROMOTER's advertising, publicity and promotion in connection with each Event,
and no competitor of such a sponsor/partner shall be featured therein more
prominently than such sponsor/partner. PROMOTER shall take no action that, in
NEM’s sole determination, will jeopardize the maintenance or continuation of
such sponsorships. In the event that the Series title sponsorship or official
fuel supplier changes after the Effective Date of this Agreement and prior to
the conclusion of an Event, PROMOTER will not renew, extend or enter into any
new agreement with any sponsor that represents a conflict with rights granted
consistent with this Agreement to a Series sponsor (if applicable) or official
fuel supplier during any Event, except as otherwise allowed by agreement with
such sponsor. The determination of what constitutes a conflict shall be at NEM’s
sole discretion. Subject to the provisions below, PROMOTER will use its best
efforts to resolve all existing sponsor conflicts, if any, relative to these
categories in an expeditious manner. PROMOTER will maintain an inventory of
at-track and Event-related benefits equivalent to those provided by the PROMOTER
to past Series sponsors (e.g., Sprint and Monster Energy) for the availability
of any new Series sponsor (if applicable) for acquisition as part of an Event
Placement Package (“EPP”), with such prices or consideration to be at fair
market value unless such new Series sponsor would place PROMOTER in breach of a
then existing exclusive sponsorship. In the event that any new Series sponsor
does not acquire an EPP, then PROMOTER shall still be required to deliver those
assets and benefits provided in Sections 11(u) and 21 of this Agreement;
provided however if such new Series sponsor does not enter into an EPP with
PROMOTER, and notwithstanding anything to the contrary herein, the Series
Sponsorship Category shall then be deemed non-exclusive and PROMOTER shall be
able to sell at-track and other promotional inventory to a sponsor which
conflicts with the Series Sponsorship Category, and such sales shall not be
deemed a breach of the Sanction Agreement. PROMOTER will maintain the full
inventory of at-track and Event- related benefits provided by the PROMOTER to
the current official fuel supplier for the availability of a new official fuel
supplier, provided that the new official fuel supplier shall enter into a
licensing agreement with the PROMOTER with respect to such rights. PROMOTER
shall permit the use of the PROMOTER’s Marks by any new Series sponsor (if
applicable) and by any new official fuel supplier for the purposes of reporting,
promoting, publicizing, and advertising each Event, the Series, and/or the new
Series sponsor’s or new official fuel supplier’s product/service affiliation
with the Events and/or the Series.a.) Premier Partner. The Parties are engaged
in good faith negotiations to enter into a Premier Partner Agreement related to
NASCAR’s Premier Partnership platform, which Agreement will detail the
additional rights and assets to be delivered by Promoter to the Premier Partner
sponsors beyond those assets already delivered pursuant to this Agreement. Such
Premier Partner Agreement shall be negotiated and entered into simultaneously
with this Agreement.25. Approval of Advertising and Sponsors. It is imperative
that NEM events and industry sponsors reflect of the image of NASCAR as one of
the world’s most successful and exciting sports entertainment properties and
that fans feel comfortable and welcome attending or watching NEM events.
Therefore, NEM reserves the right to approve or disapprove any advertising,
sponsorship or similar agreement in connection with any Event. PROMOTER must
submit to NEM for NEM’s reasonable pre-approval any and all Entitlement
Sponsors. NEM shall be required to keep the identity of any such prospective
Entitlement Sponsor prospect strictly confidential at all times, sharing the
identity of any such prospective Entitlement Sponsor only with NEM or NASCAR
personnel directly involved with the approval process, and provide such approval
or disapproval in writing within three (3) business day after receipt by NEM of
the submission by PROMOTER to NEM. NEM’s failure to respond shall be deemed an
approval. PROMOTER shall make such submission in a timely fashion to NEM per
Section 44, but not later than thirty (30) days prior to an Event unless
PROMOTER’s agreement with such sponsor is only consummated within that time
window. NEM confirms that only internal NEM or NASCAR personnel will be involved
in the process of making the approval or disapproval determination. NEM’s
approval shall not be unreasonably conditioned, delayed or withheld, and NEM
further agrees that it will disapprove of a prospective Entitlement Sponsor only
if such prospective Entitlement Sponsor’s brand has been tarnished by,
controversy, crisis or circumstance such that its association with the Event or
Events would damage the NASCAR brand or the image of the sport, or the
Entitlement Sponsor’s brand would violate the network’s broadcast standards and
practices or if, because, prospective sponsor’s brand has beenPage 19 of 28



 

 

 

[tm2021525d1_ex10-2img020.jpg]

tarnished by, controversy, crisis or circumstance it would damage the network’s
ability to sell advertising for the live Event transmission(s).Previously
approved sponsors shall continue to be deemed approved, unless, in NEM’s sole
reasonable discretion, the Entitlement Sponsor’s brand has become tarnished by,
controversy, crisis or circumstance such that its association with an Event
would damage the NASCAR brand or the image of the sport, or the continued use of
the Entitlement Sponsor’s brand would violate the network’s broadcast standards
and practices or if, because the existing sponsor’s brand has now become
tarnished by, controversy, crisis or circumstance it would now damage the
network’s ability to sell advertising for the live Event transmission(s).NEM
will work with all affected parties to mitigate the impact of a revocation of a
previously approved Entitlement Sponsor including but not limited to,
considering a modified sponsorship, considering the substitution of another
brand owned by the Entitlement Sponsor, reconsidering the sponsorship at a time
when the Entitlement Sponsor brand image has recovered or no longer violates the
broadcaster’s standards and practices or damages their ability to sell
advertising for the live Event transmission(s).The parties acknowledge that
sponsorship is an important part of the sport. If PROMOTER believes a
prospective or previously approved Entitlement Sponsor was denied or disapproved
in error, PROMOTER may request reconsideration within three (3) business days of
denial of an Entitlement Sponsor. A committee comprised of the President of
NASCAR, the Executive Vice President and Chief Racing Development Officer and at
least one other NASCAR Vice President or Senior Vice President shall review the
prospective sponsorship and within three (3) additional business days in good
faith reconsider whether the sponsorship is acceptable or whether with some
reasonable modification the sponsorship could be rendered acceptable. However,
NASCAR's determination, upon reconsideration, shall be final and in its sole
reasonable discretion not to be unreasonably conditioned, delayed or
withheld.PROMOTER acknowledges that the sale or use, for advertising purposes,
of space at the Facility or in any publications distributed in connection with
an Event is an action that could have an impact upon the existing sponsorships
described in Section 24 above, or on third parties who have entered into
contracts or other agreements with NEM, NASCAR or NASCAR Rights Affiliates with
respect to Live Transmission Rights or Ancillary Rights. PROMOTER shall seek
written approval by NEM prior to such sale to or use by competitors of such
sponsors or third parties, which NEM may provide or withhold in its sole
discretion.In addition to the foregoing, PROMOTER and NEM shall endeavor to
protect the images and brands of NASCAR, PROMOTER and the broadcast network
partner during each Event. This includes without limitation using commercially
reasonable efforts to ensure the removal of any images or content which are
defamatory, obscene, or which NEM determines to be prejudicial or offensive to
the general public under contemporary community standards, including but not
limited to material that the broadcast network partner in good faith determines
is inappropriate for exhibition to the viewing audience. PROMOTER shall use
commercially reasonable efforts to ensure that the Event, including the public
attending the Event and any others within the confines of the racetrack itself,
complies with the foregoing as well as any other reasonable requests of NEM.
Without limiting the foregoing, this includes flags, banners, and/or signs that
display symbols, slogans, language or imagery which NEM, in good faith, deems to
be inappropriate.26. Promotional Marketing Fund. Each year of the Term, PROMOTER
will pay to NEM the amount described in Exhibit 1 for marketing purposes (the
“Promotional Marketing Fund”), which will be utilized by NEM or an Affiliate
exclusively in marketing initiatives to promote the NASCAR series, and is
incremental to and not a substitute for existing efforts by NEM or an Affiliate
to market the NASCAR series. This Promotional Marketing Fund amount is
exclusively marketing related, separate from the competition and officiating
related NEM Event Fee, but is due and payable at the same time and under the
same terms as the NEM Event Fee. NEM or an Affiliate shall create a proposed
marketing plan for the promotion of the NASCAR series both nationally and
regionally. Prior to implementation, NEM will share and seek input from PROMOTER
regarding the marketing plan. Following execution, PROMOTER shall provide
feedback and marketing information sufficient for NEM to determine the efficacy
of the plan and share the results of the plan with PROMOTER. NEM will continue
its broad based effortsPage 20 of 28



 

 

 

[tm2021525d1_ex10-2img021.jpg]

marketing and promoting the NASCAR series on a national and regional basis. This
Promotional Marketing Fund shall be incremental to and not a substitute for
PROMOTER’s current marketing efforts in promoting the Event.27. Strategy to
Continue to Elevate the Events. As stated in the Recitals, PROMOTER and NEM are
desirous of continuing to enhance and elevate the stature of the Series, as well
as the individual events that are a part of the Series. Among other things, this
includes how the Series is presented at each event, how events are perceived by
fans and stakeholders, and how events individually and collectively measure up
against comparable world-class sports events.a. Event Standards. Accordingly,
beginning as soon as feasible after the execution of this Agreement, PROMOTER
and NEM will work together to develop an agreed-upon strategy to continue to
elevate the Events under this Agreement during the Term including, but not
limited to:a) Establishing Series-wide and Event-specific criteria relative to:
i) the spectator fan experience; ii) those portions of the events experienced by
remote viewers; iii) the promotion of the events; iv) and the stature of the
events; b) Establishing quantifiable processes for benchmarking and gauging the
progress, success and compliance with the criteria; c) Reviewing and updating
the criteria on a routine basis, and as needed; d) Determining appropriate
methods for rectifying any shortfalls or deficiencies.Among other things, timely
development of and PROMOTER conformance with the agreed-upon strategy will be a
consideration regarding possible future sanctions after the Term.b. Minimum
Attendance. Promoter will use best efforts to promote the event in a manner
intended to achieve a sell out the Event. Promoter will use best efforts to
ensure a minimum spectator attendance in grandstand seating during the NASCAR
Cup Race portion of the Competition of at least seventy percent (70%) of
Capacity of the Facility. The Capacity as used herein shall mean the overall
number of seats within the grandstand seating area present in the Facility on
the day of the NASCAR Cup race portion of the Competition, excluding seats that
have been concealed, bannered or otherwise covered (the “Capacity”). Any seats
or stands not included as part of the Capacity for the Event must be covered,
removed or concealed in a first-class manner reasonably acceptable to NEM and
the broadcast partner. Social zones, viewing platforms or other general areas
without permanent seats, and enclosed suites will not count in calculating a
Facility’s Capacity. Such Capacity utilization rate is subject to force majeure
events that legitimately impact the Event attendance. Within fifteen (15)
business days following the Event, Promoter will provide NEM with a ticket
report or manifest, certified by a corporate officer of Promoter, showing the
number of tickets scanned for the Event, the number of tickets sold or
distributed for the Event and the Capacity for the Event. Such report will
exclude ticket revenues for such Event. NEM agrees all such attendance reports
provided by Promoter shall remain confidential and shall not be shared with any
third-party without the written consent of Promoter.c. Promoters Council. To
help develop standards, strategies and tactics that enhance and elevate the
stature of the Series, NEM will host a Promoters Council which will meet
periodically each year. Whether or not PROMOTER is selected to serve on the
Promoters Council during the Term, NEM nonetheless welcomes PROMOTER’s input on
Series enhancements.TRANSMISSION RIGHTS28. Ownership of Live Transmission Rights
and Ancillary Rights. PROMOTER acknowledges that NASCAR, exclusively and in
perpetuity owns the Live Transmission Rights and Ancillary Rights with respect
to the Competitions. In addition, to the extent not already owned by NASCAR,
PROMOTER hereby assigns to NEM exclusively and in perpetuity any and all rights
to transmit, film, tape, capture, overhear, photograph, collect or record by any
means, process, medium or device, whether or not currently in existence, all
images, sounds and data arisingPage 21 of 28



 

 

 

[tm2021525d1_ex10-2img022.jpg]

from or during the Events and agrees that NEM shall further assign, exclusively
and in perpetuity, to NASCAR all right, title and interest in and to the Live
Transmission Rights and the Ancillary Rights and any other works, copyrightable
or otherwise, created from the images, sounds and data arising from or during
the Events, and that NASCAR shall be the sole and ultimate owner thereto.
PROMOTER represents and warrants that as of the Effective Date of this
Agreement, it has not granted to any third party the rights granted in the
immediately prior sentence, including but not limited to rights relating to the
Internet or World Wide Web, unless otherwise expressly disclosed in writing to
NEM prior to the Effective Date of this Agreement. PROMOTER shall take all steps
reasonably necessary, and all steps reasonably requested by NEM, to protect,
perfect or effectuate NASCAR's ownership or other interest in the rights that
are the subject of this Section. Without limiting the foregoing, PROMOTER will
include (a) the transmission rights language for tickets specified in Exhibit 5
of this Agreement on all Event admission materials including without limitation
tickets, suite passes and credentials, and (b) the transmission rights language
for ticket- related material specified in Exhibit 5 of this Agreement on all
renewal forms, ticket brochures and related material distributed to recipients
of such admission materials. PROMOTER may obtain from NEM or a NASCAR Rights
Affiliate, without charge to the PROMOTER, images, sounds or data that are the
subject of this Section, but only for the purpose of publicity, promotion or
advertising of each Event, and only to the extent determined by NEM to be
reasonably required for such purpose.29. Exploitation of Live Transmission
Rights and Ancillary Rights. NASCAR may, but shall not be obligated to, exploit
Live Transmission Rights and Ancillary Rights. If and to the extent NASCAR
decides to exploit such rights, it may form or cause to be formed one or more
NASCAR Rights Affiliates and it may assign some or all of the rights owned by or
granted to it pursuant to Section 28 to the extent determined by NASCAR to be
reasonably necessary to permit such exploitation. NASCAR or such NASCAR Rights
Affiliates may further assign, grant, sell, license, lease or otherwise transfer
such rights, either alone or in combination with other similar rights, combine
Live Transmission Rights and Ancillary Rights with other similar rights obtained
from other promoters, Competitors, sponsors, NEM, transmitters, broadcasters or
other third parties, enter into agreements of any kind with respect to any part
or all of such rights, including without limitation agreements with or between
NASCAR and other NASCAR Rights Affiliates, PROMOTER, or third parties, and
generally take such action as they may determine to be appropriate. Subject only
to the obligation imposed on NASCAR by the immediately succeeding sentence in
this Section, NASCAR may license, assign, or otherwise transfer rights in or to
any NASCAR Intellectual Property for a commercially reasonable rate to one or
more NASCAR Rights Affiliates, but any income or revenue received or generated
by NASCAR as a result of such a transaction shall be solely for the account of
NASCAR or its assignee and shall not be subject to payment to the PROMOTER or
any other person or entity under the terms of this Agreement. NASCAR shall
license, assign, or otherwise transfer rights in or to any NASCAR Intellectual
Property, without fee, to one or more NASCAR Rights Affiliates to the extent
determined by such Affiliates to be reasonably necessary to permit them to
exploit Live Transmission Rights.a) Percentage for Live Transmission Income and
Ancillary Rights Net Income before Industry Expenses and After Income Tax
Provision. The percentage set forth in Exhibit 1 for Live Transmission Income
and Net Income before Industry Expenses and after Income Tax Provision was
developed by NEM based upon the assumption that all scheduled NASCAR Cup Series
Events in a given calendar year will take place and the PROMOTERS of all such
Events during that year will be entitled to their respective percentage
allocations. If one or more PROMOTERS are not entitled to Live Transmission
Income and Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision during that year with respect to one or more Events pursuant to
such PROMOTER's Sanction Agreement(s) (for example, because a Competition was
not commenced and officially completed) or if one or more events are added to
the schedule for that calendar year, then this percentage for PROMOTER shall be
recalculated by dividing it by the aggregate of the percentages attributed by
NEM to all other NASCAR Cup Series events for which PROMOTERS are entitled to
Live Transmission Income and Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision. PROMOTERS of all such Events will be
entitled to their respective percentage allocations. In all cases, the
percentages attributed by NEM to all NASCAR Cup Series events in a given
calendar year shall be adjusted pro rata to equal a total of 100%.
Notwithstanding the above, if PROMOTER’s share of Event Transmission Income is
reduced due to a breach of Section 25 regarding Entitlement Sponsors, then the
recalculation described above shall not apply to other Promoters.30. Payment of
Live Transmission Income. On or before ten (10) business days after the Event is
completed, NEM shall cause the NASCAR Rights Affiliate(s) engaged in the
exploitation of Live Transmission Rights to pay, twenty-five percent (25%) of
Event Transmission Income specific to that Event to NEM or its designatedPage 22
of 28



 

 

 

[tm2021525d1_ex10-2img023.jpg]

affiliate, acting as Paying Agent, for distribution to the Competitors as part
of the purse for that Event. On or before thirty (30) calendar days after that
Event, NEM shall cause the NASCAR Rights Affiliate(s) to pay sixty-five percent
(65%) of Event Transmission Income specific to that Event to PROMOTER.
Notwithstanding the foregoing:a) PROMOTER has no right to Event Transmission
Income specific to that Event if the Competition is not commenced and officially
completed (as determined in accordance with the Rule Book).b) If, for any
reason, the Live Transmission Income to be received by NEM or the NASCAR Rights
Affiliate(s) is reduced in whole or in part, or if NEM or the NASCAR Rights
Affiliate(s) becomes obligated to repay any portion of Live Transmission Income,
the NASCAR Rights Affiliate's obligation to make the payments otherwise required
by this Section shall be reduced by an amount calculated by multiplying the
reduction or repayment by the percentage set forth in Exhibit 1. If payment of
the PROMOTER’s share of Live Transmission Income had been made to PROMOTER prior
to the determination of a reduction in, or an obligation to repay a portion of,
Live Transmission Income, then PROMOTER shall be obligated to repay NEM or the
NASCAR Rights Affiliate(s) a prorated share in accordance with the percentage
set forth in Exhibit 1 within thirty (30) calendar days after notification by
NEM. If, for any reason, receipt of the Live Transmission Income to be received
by NEM or the NASCAR Rights Affiliate(s) is delayed in whole or in part, the
payments stipulated in this Section will correspondingly be delayed, but only to
the extent of the original delay in receipt.NASCAR shall receive the NASCAR
Television Retention (ten percent (10%) of Event Transmission Income) for each
Event for its own account.31. Payment of Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision. NEM will cause the NASCAR
Rights Affiliate(s) engaged in the exploitation of Ancillary Rights to
distribute Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision as follows:a) Timing. On or before April 30th following the end of
the calendar year during which an Event is held, the NASCAR Rights Affiliate(s)
shall determine the total amount of Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision, if any, earned by it during that
calendar year. Within thirty (30) calendar days after such determination, the
NASCAR Rights Affiliate(s) shall distribute such Ancillary Rights Net Income
before Industry Expenses and after Income Tax Provision (if any) pursuant to the
formula set forth in subsection 31.b) below, provided that any losses from
either ancillary rights category (Primary Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision or Secondary Ancillary Rights
Net Income before Industry Expenses and after Income Tax Provision) shall carry
over from year to year against the same ancillary category and NEM shall have
the right to withhold any future payments from such category of ancillary rights
that would otherwise be due under this Agreement to recover PROMOTER’s share of
such loss. Notwithstanding the foregoing, PROMOTER has no right to Event Primary
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision or Event Secondary Ancillary Rights Net Income before Industry
Expenses and after Income Tax Provision if there is an Event of Default giving
rise to the termination of this sanction or the withholding of payments in
accordance with Section 34, or if the Competition is not commenced and
officially completed (as determined in accordance with the Rule Book), unless
the sole reason that an Event is not commenced and officially completed is a
strike, war, declaration of a state of national emergency, or an act of God or
the public enemy or other circumstances beyond the control of PROMOTER. b)
Allocations:i) Primary Ancillary Rights. The NASCAR Rights Affiliate(s) shall
pay: (i) twenty-five percent (25%) of Primary Ancillary Rights Net Income before
Industry Expenses and after Income Tax Provision relative to the specific
calendar year to NEM or its designated affiliate for distribution in programs
designed for the benefit of Competitors, as NEM may determine from time to time
and (ii) sixty-five percent (65%) of Event Primary Ancillary Rights Net
IncomePage 23 of 28



 

 

 

[tm2021525d1_ex10-2img024.jpg]

before Industry Expenses and after Income Tax Provision relative to the specific
calendar year to PROMOTER. NASCAR shall receive the remaining ten percent (10%)
of Primary Ancillary Rights Net Income before Industry Expenses and after Income
Tax Provision relative to the specific calendar year for its own account.ii)
Secondary Ancillary Rights. The NASCAR Rights Affiliate(s) shall pay: (i) sixty
percent (60%) of Secondary Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision relative to the specific calendar year to NEM or
its designated affiliate for distribution in programs designed for the benefit
of Competitors, as NEM may determine from time to time and (ii) thirty percent
(30%) of Event Secondary Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision relative to the specific calendar year to
PROMOTER. NASCAR shall receive the remaining ten percent (10%) of Secondary
Ancillary Rights Net Income before Industry Expenses and after Income Tax
Provision relative to the specific calendar year for its own account.32.
Maintenance of and Access to Contracts and Other Books and Records. Each NASCAR
Rights Affiliate will maintain for a period of four (4) years from the date of
an Event (a) true and complete copies of any written Live Transmission Rights
Contract relating to that Event and/or any Ancillary Rights Contract generating
Event Primary Ancillary Rights Net Income or Event Secondary Ancillary Rights
Net Income relative to that Event, (b) such books and records as are
commercially reasonable for the purpose of auditing its Live Transmission Income
and Net Ancillary Rights Income before Industry Expenses and after Income Tax
Provision earned during the calendar year in which an Event is held. Each NASCAR
Rights Affiliate will permit PROMOTER or its authorized agent to inspect and
audit any or all such contracts, books and records, wherever they may be located
or at any other mutually agreeable location, but only upon reasonable notice and
at such reasonable times as determined by the NASCAR Rights Affiliate, and only
at the business premises of the NASCAR Rights Affiliate where they are located,
and subject at all times to Section 39 (relating to confidentiality and
proprietary information).33. Limitation of Liability. NASCAR and the NASCAR
Rights Affiliate(s) shall be solely responsible for, and shall have complete
discretion with respect to, the manner, extent and timing of any license,
assignment, transfer or other use or exploitation of Live Transmission Rights
and Ancillary Rights, either through independent third parties, NASCAR Rights
Affiliate(s) or otherwise. NASCAR, NEM, and the NASCAR Rights Affiliate(s) shall
have no liability to PROMOTER with respect to such activities or the amount of
Live Transmission Income or Ancillary Rights Net Income before Industry Expenses
and after Income Tax Provision arising out of or generated by such activities.
PROMOTER hereby promises and covenants not to assert any claim or file any suit
or other legal action against NASCAR, NEM or any NASCAR Rights Affiliate on the
ground that it or they have failed in any way, material or otherwise, to
exploit, maximize or earn profits of any kind or amount with respect to Live
Transmission Rights or Ancillary Rights.GENERAL PROVISIONS34. Events of Default.
For purposes of this Agreement, "Event of Default" means:a) Failure of PROMOTER
to abide by the material provisions of this Agreement or the Rule Book;b)
Failure of PROMOTER to take such actions, or refrain from taking actions, as
reasonably may be requested by NEM in accordance with this Agreement;c) Any act,
omission or condition expressly described in this Agreement as giving NEM the
right to terminate this Agreement or the sanction granted by this Agreement;d) A
change, material or otherwise, in the ownership, control or management of
PROMOTER;Page 24 of 28



 

 

 

[tm2021525d1_ex10-2img025.jpg]

e) A statement by PROMOTER that it is not or will not be able to pay its debts
as they become due; an application or agreement by PROMOTER for the appointment
of a receiver or trustee in liquidation; a general assignment by PROMOTER for
the benefit of creditors; the filing by PROMOTER of a voluntary petition in
bankruptcy or a petition seeking reorganization or an arrangement of creditors
under any bankruptcy law; the filing by another person or entity of a petition
under any bankruptcy law that makes PROMOTER a party; or the adjudication of
PROMOTER as bankrupt under any bankruptcy law;f) Activity by PROMOTER of any
kind that NEM determines to be detrimental to the sport, to NEM, or to NASCAR.g)
Failure to provide financial guarantees, if required, as follows: if NEM becomes
aware, through any means, of a possible change in the PROMOTER’s affairs which
might reasonably be determined to have a material adverse effect on the
organization or conduct of one or more Events including, but not limited to, the
withdrawal or reduction of major Event sponsorship(s), delinquencies or defaults
by PROMOTER in payments to NEM or other entities, litigation relative to one or
more Events, PROMOTER or the Facility, failure of PROMOTER to perform under
similar agreements with NEM or third parties for other events, and so on, then
NEM may require PROMOTER to take whatever action that NEM determines is
necessary to insure the successful organization and conduct of one or more
Events. Such action may include, but is not limited to, posting a bond,
providing an irrevocable letter of credit, and/or providing a financial
instrument or mechanism sufficient to guarantee, in NEM’s reasonable discretion,
that all financial obligations of the PROMOTER relative to one or more Events
can be met.h) Any act, omission or condition expressly described in this
Agreement as an Event of Default.If there is an Event of Default, at its option
NEM may demand that PROMOTER cure any failure or breach giving rise to the Event
of Default or terminate this Agreement or the sanction granted by this
Agreement, and/or NEM may withhold from any payments due to PROMOTER under this
Agreement an amount reasonably calculated to hold harmless NASCAR, NEM, NASCAR
Rights Affiliate(s), sponsors, Competitors, Officials, persons or entities
contracting with NASCAR, NEM or NASCAR Rights Affiliate(s), with respect to Live
Transmission Rights or Ancillary Rights, and other persons or entities involved
in one or more Events, from any loss resulting from the Event of Default. NEM’s
determination as to such amount is binding on PROMOTER. NEM shall notify
PROMOTER in writing of its decision to terminate and/or to withhold payments. If
this Agreement or the sanction granted by this Agreement is terminated, such
termination shall be effective as of the date the notice was sent by NEM or at
such later date as may be specified by NEM in the notice. PROMOTER shall
promptly comply with all monetary obligations that have accrued as of the
effective date of termination, and all other terms and conditions of this
Agreement shall survive such termination. Nothing in this Section shall be
construed to limit NEM’s or NASCAR’s other rights or remedies, or to preclude
NEM or NASCAR from enforcing such rights or pursuing such remedies to the
fullest extent possible.35. Assignment.Neither party may assign its rights or
delegate its obligations under this Agreement without the prior written consent
of the other party. For the avoidance of doubt, for purposes of the preceding
sentence, neither (x) a conversion of a party hereto into a different form of
business entity pursuant to applicable law nor (y) a forward merger of a party
hereto into an affiliate occurring in connection with an internal corporate
restructuring of entities within an existing corporate group, nor (z) an
assignment to an entity under common control with NEM or Promoter, in any such
case, will constitute an assignment with respect to such party.36.
Determinations by NEM. Except where expressly stated otherwise, whenever this
Agreement provides or permits NEM to make a determination regarding a matter,
NEM may make such determination in its sole judgment and discretion, and such
determination may not be challenged, amended, voided or nullified on the ground
that it was incorrect or unreasonable.Page 25 of 28



 

 

 

[tm2021525d1_ex10-2img026.jpg]

37. Limited Application. This Agreement and the sanction granted herein relate
solely to the Events and the dates set forth in Exhibit 1 to this Agreement or,
if applicable, to one or more Event dates adjusted or postponed by NEM in
accordance with this Agreement. Nothing in this Agreement, or in the course of
dealing between the parties, will be construed to require PROMOTER or NEM to
enter into a sanction agreement or to issue a sanction for one or more Events or
any other event in the future.38. Disclaimer of Warranty. NEM (on behalf of
itself, NASCAR, and each and every NASCAR Rights Affiliate, whether existing now
or created hereafter) does not warrant, either expressly or by implication, nor
is it responsible for, the financial or other success of any Event, the number
or identity of sponsors, the number or identity of vehicles or Competitors
participating in any Event, the adequacy of the services it provides, the
suitability of the Facility for an Event, the safety of the public, the
Competitors or any other person entering the Facility in connection with an
Event, the financial return from the exploitation of Live Transmission Rights or
Ancillary Rights, or any other matter not expressly agreed to or warranted by
NEM herein.39. Proprietary Information; Confidentiality. PROMOTER acknowledges
that (i) this Agreement, (ii) any technical, business or financial information
or documents used, provided or disclosed by NEM or any NASCAR Rights Affiliate
in connection therewith or pursuant thereto, (iii) customer lists of any kind or
nature used, provided or disclosed by NEM or any NASCAR Rights Affiliate, (iv)
the manner in which NEM or any NASCAR Rights Affiliate engages in the
exploitation of Live Transmission Rights or Ancillary Rights, (v) the manner in
which NEM conducts and controls the Competitions, (vi) the manner in which NEM
promotes the Events, the series of which an Event is a part, and the sport of
stock car racing in general, and (vii) the manner in which NASCAR and/or NEM
forms, promotes and maintains relationships with sponsors, Competitors,
Officials, other promoters, fans and other third parties involved in an Event
(collectively "NEM Proprietary Information"), constitutes information that is
proprietary to NASCAR, NEM and/or the NASCAR Rights Affiliate(s) and may not be
used by PROMOTER except in connection with the performance of PROMOTER's duties
under this Agreement. Except for that purpose, PROMOTER shall at all times and
forever maintain NEM Proprietary Information in a confidential manner and shall
not disclose it or use it on behalf of itself or any third party unless it is in
the public domain as a result of an act or omission caused by a person or entity
other than PROMOTER. PROMOTER acknowledges that any unauthorized use or
disclosure of NEM Proprietary Information that is in violation of this Section,
or other violation or threatened violation of this Section, could cause
irreparable damage to NASCAR, NEM, and/or the NASCAR Rights Affiliate(s) and,
therefore, that NASCAR, NEM, and/or the NASCAR Rights Affiliate(s) shall be
entitled to an injunction prohibiting PROMOTER or any related party from
engaging in such violation and to attorney's fees and costs for having to bring
any action to enforce this Section.40. No Joint Venture. Nothing in this
Agreement will be construed to place NASCAR, NEM, or NASCAR Rights Affiliate(s)
in the relationship of a partner or joint venturer with PROMOTER. Neither party
may, or has power to, obligate or bind the other party in any manner other than
as provided expressly in this Agreement.41. Indemnification; Repayment. PROMOTER
shall indemnify and hold NASCAR, NEM and all NASCAR Rights Affiliates and NEM
additional insureds (as specified in subsection 20.a.) harmless from any and all
claims, allegations, demands, obligations, suits, actions, causes of action,
proceedings, rights, damages, and costs of any nature arising out of each Event
or this Agreement, unless such claim, allegation, demand, obligation, suit,
action, cause of action, proceeding, right, damage or cost arises solely out of
the negligent act or negligent omission of NASCAR, NEM, or any NASCAR Rights
Affiliate or any NEM additional insureds. With respect to any matter falling
within the scope of PROMOTER's obligation to defend and hold NASCAR, NEM, NEM
additional insureds and the NASCAR Rights Affiliates harmless, NASCAR, NEM and
the NASCAR Rights Affiliate and NEM additional insureds shall be entitled to
select counsel to represent it in such matter at PROMOTER's expense, and that
counsel's duties and obligations in all respects shall be solely to NASCAR, NEM,
and to the NASCAR Rights Affiliate(s) and to the NEM additional insureds.42.
Recovery of Attorney's Fees. In the event of litigation arising out of the
enforcement of this Agreement or its terms and conditions, attorney's fees and
costs shall be awarded to the prevailing party.43. Representation Regarding
Ownership of Facility. PROMOTER represents and warrants that, during the
calendar years in which the Events are conducted and at all other times material
to this Agreement, with respectPage 26 of 28



 

 

 

[tm2021525d1_ex10-2img027.jpg]

to the Facility and the material assets thereof, either it holds, and will hold
at all times relevant to each Event: (i) good and marketable title; or (ii) a
valid and binding leasehold or other contractual interest for the management and
operation of the Facility. PROMOTER represents and warrants that it is the
direct owner or lessee of the material assets (other than real estate) of the
Facility and no material assets (other than real estate) of the Facility are
owned or leased through a subsidiary, affiliate, parent corporation, sister
corporation or, in the case of an individual, a family member of the PROMOTER.
In the event PROMOTER is not able to make such representations and warranties as
set forth above, then that entity which can make such representations and
warranties must execute the Guaranty Agreement attached hereto as Exhibit 6.44.
Notice. Unless otherwise permitted herein, notice required by the Agreement
shall be given by email and by overnight mail or other express service, postage
prepaid, addressed as follows:TO NEM: NASCAR Event Management, LLC International
Motorsports Center One Daytona Boulevard Daytona Beach, FL 32114Attention: Steve
O’Donnell Email: sodonnell@nascar.com With a copy to: W. Garrett Crotty, Esq.
(at the same location)Email: gcrotty@nascar.comRequests for NEM approval and/or
consent (including but not limited to Entitlement Sponsor), notification of
planned improvements or alterations to the Facility, and information the
PROMOTER must provide to NEM per this Agreement to: sponsorapproval@nascar.com
or send overnight mail to NEM address listed above.TO PROMOTER: The Address set
forth in Exhibit 1 to this Agreement45. Notification Change. Either party may
change the person(s) or location(s) to which notice must be given pursuant to
Section 44, by providing written notice to the other party in accordance
herewith.46. Entire Agreement; Amendments. This Agreement, including Exhibits 1
through 7 hereto, constitutes the entire agreement between NEM and PROMOTER. All
previous communications and negotiations between NEM and PROMOTER, whether oral
or written, not contained herein are hereby withdrawn and void. This Agreement
may not be amended except in writing and signed by both parties.47. Agreement
Binding on Heirs, Successors and Assigns. The rights and obligations contained
in this Agreement shall bind, and inure to the benefit of, the parties and their
respective successors and permitted assigns.48. Governing Law. This Agreement
shall be governed by and construed according to the laws of Florida applicable
to agreements made and to be performed therein (without giving effect to the
conflict of law provisions of such jurisdiction).49. Jurisdiction. With respect
to any litigation between the parties arising out of, or relating in any way to,
the business relationship between the parties, including but not limited to any
Event, the Agreement, or any proposedPage 27 of 28



 

 

 

[tm2021525d1_ex10-2img028.jpg]

business relationship between the parties, venue shall lie solely in a state
court sitting in Volusia County, Florida, or the United States District Court
for the Middle District of Florida, Orlando Division if in a case of exclusive
federal jurisdiction, and all parties hereto consent to service of process by,
and the jurisdiction of, those courts.50. Existing Sanction Agreement. Nothing
herein shall be deemed to amend or modify the existing Sanction Agreement for
the Series for other years between Promoter and NEM, and such Sanction Agreement
shall remain in full force and effect in accordance with its terms and
conditions.IN WITNESS WHEREOF, this Agreement has been read and signed by the
duly authorized representative of each party, on the dates set forth
below.Nashville Speedway, USA, Inc. A Tennessee Corporation PROMOTER BY:Date:
6/2/2020 /s/ Denis McGlynn SignaturePrint Name: Denis McGlynnTitle: President
and Chairman of the BoardNASCAR Event Management, LLC BY:Date: 6/2/2020 /s/ Stev
e O’D on nell SignaturePrint Name: Steve O’Don ne llTitle: EVP and Chief Racing
Development OfficerPage 28 of 28



 

 